Title: To George Washington from Timothy Pickering, 21 July 1796
From: Pickering, Timothy
To: Washington, George


        (Private)
       
        
          Sir
          Department of State July 21. 1796.
        
        I received this morning your favour of the 18th. The subjects of it shall have all the attention of which I am capable. De la Croix exhibition of the causes of complaint from the French

Republic against the “government” of the U. States (which you will receive with Colo. Monroe’s answer in my public letter of this date) will place you at ease with respect to that country. The statement is as feeble as could have been desired; and serves to confirm the suspicions some months since entertained, that the ominous letters of Mr Monroe composed a part of a solemn farce to answer certain party purposes in the U. States. The fifteen sail of the line (as announced in the anonymous letters) and an envoy extraordinary, just to shew himself, make a declaration and return, were to begin the second act. The defeat of the British treaty, and perhaps a change in our own administration, & possibly a war, were to make up the catastrophe.
        The delay of the letters you refer to I suppose to be in getting to the post office, owing probably to a difference in the clocks. A letter which I wrote on Monday last, & sent off a quarter before ten, will also be delayed. In future I will (as I do now) take the precaution of writing the day preceeding, when it shall be practicable. I am most respectfully sir your obt servt
        
          Timothy Pickering.
        
      